Filed 1/19/22 P. v. Medrano CA5
Opinion following rehearing




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081667
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF159394A)
                    v.

 MICHAEL CHALILLO MEDRANO,                                                                OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Kenneth C.
Twisselman II, Judge.

         Solomon Wollack, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Carlos A.
Martinez, Julie A. Hokans and Caely E. Fallini, Deputy Attorneys General, for Plaintiff
and Respondent.
                                                        -ooOoo-

         *Before Franson,       Acting P. J., Peña, J. and Snauffer, J.
       In People v. Rodriguez et al. (Feb. 25, 2020, F074250) (nonpub. opn.)
(Rodriguez), this court affirmed a judgment of conviction against Michael Chalillo
Medrano (defendant) for his role in a murder. However, based on the postsentencing
enactment of Senate Bill No. 620 (2017–2018 Reg. Sess.) (Senate Bill 620), which gave
trial courts discretion to strike firearm enhancements, the matter was conditionally
remanded for further proceedings. Defendant now alleges error with regard to the trial
court’s imposition of enhancements under Penal Code section 12022.53 (all further
statutory references are to the Penal Code).
       In November 2021, this court issued an opinion rejecting defendant’s claim of
sentencing error. Defendant filed a petition for rehearing seeking to assert a new claim
based on a pending amendment to section 654, which has since taken effect as of
January 1, 2022. The petition was granted, and supplemental briefing was filed.
       Section 654 now gives trial courts discretion in choosing the sentence to be
imposed when a defendant is convicted under multiple provisions of the Penal Code for
the same act. At the time of defendant’s original sentencing and during the proceedings
on remand, the statute required punishment under the provision carrying the longest term
of imprisonment. We accept the People’s concession that the change in law applies
retroactively and necessitates further proceedings in this matter. The cause will be
remanded to allow the trial court to consider resentencing defendant in light of the
amendment to section 654.
                 FACTUAL AND PROCEDURAL BACKGROUND
       A jury convicted defendant of premeditated murder (§§ 187, 189, subd. (a))
involving the special circumstances of lying in wait and killing someone to further the
activities of a criminal street gang (§ 190.2, subd. (a)(15), (22)). The evidence showed
defendant used a firearm and shot the victim six times at close range, including twice in
the head. The jury made true findings on gun enhancement allegations pleaded pursuant
to section 12022.53, subdivisions (d) and (e)(1). Defendant was also convicted of

                                               2.
carrying a loaded firearm as an active gang member (§ 25850, subd. (c)(3)); active
participation in a criminal street gang (§ 186.22, subd. (a)); and conspiracy to commit
murder (§§ 182, subd. (a)(1), 187).
       In August 2016, the trial court imposed a statutorily mandated sentence for the
murder count of life in prison without the possibility of parole (LWOP) and 25 years to
life for the related firearm enhancement. All punishment imposed for the remaining
counts and enhancements was stayed pursuant to section 654.
       In January 2018, while an appeal of the judgment was pending, section 12022.53
was amended by the enactment of Senate Bill 620. (Stats. 2017, ch. 682, § 2.) As a
result, trial courts may, “in the interest of justice pursuant to Section 1385 and at the time
of sentencing, strike or dismiss [a firearm] enhancement otherwise required to be
imposed ….” (§ 12022.53, subd. (h).) In Rodriguez, this court determined Senate Bill
620 applied retroactively to defendant’s case and ordered a conditional remand limited to
issues regarding the firearm enhancements. The trial court was instructed to “determine
whether any such enhancements should be stricken in accordance with sections 1385,
subdivision (b), and 12022.53, subdivision (h).” (Rodriguez, supra, F074250.)
       On August 14, 2020, the trial court conducted a resentencing hearing. The court
acknowledged its receipt and review of an updated probation report, which noted
defendant’s posttrial disciplinary issues in prison.1 The court also accepted defense
counsel’s verbal representation that defendant had received seven certificates for
participating in two “positive programs” while incarcerated.
       Defense counsel argued for dismissal of the gun enhancements in light of the fact
defendant had been sentenced to LWOP. The attorney claimed the enhancements had


       1Defendant    was reportedly placed in the Administrative Segregation Unit on two
occasions, first “for an incident that occurred on October 28, 2018, involving the commission of
battery on an inmate with a weapon,” and subsequently because of “an incident regarding an
inmate manufactured weapon on April 22, 2020.”


                                               3.
“no real value in either deterring or punishing [his] client.” Before hearing from the
prosecutor, the trial court interjected to “go over some of the law that helps guide me in
exercising my discretion.”
       The trial court began by discussing People v. S.M. (2017) 9 Cal.App.5th 210,
which it correctly described as being instructive regarding the “standard for appellate
review of a decision to dismiss charges or allegations in the furtherance of justice.” The
trial court quoted extensively from page 218 of the opinion, and it later recited this
excerpt from page 220:

       “‘In considering whether the furtherance of justice is served by dismissal
       under Section 1385, no weight should be accorded factors extrinsic to the
       scheme, such as court congestion or the bare antipathy to the consequences
       for any given defendant. Instead, preponderant weight must be accorded to
       factors intrinsic to the scheme, such as the nature and circumstances of the
       defendant’s present felonies and prior serious and/or violent felony
       convictions, and the particulars of his background, character, and
       prospects.’”
       The trial court also cited People v. Solis (2015) 232 Cal.App.4th 1108 (Solis),
which involved, among other issues, the denial of an appellant’s “Romero motion to
dismiss two of his three prior strike convictions.” (Id. at p. 1124, referencing People v.
Superior Court (Romero) (1996) 13 Cal.4th 497.) While commenting on Solis, the trial
court said, “That Court discusses, at Page 1124, the Romero decision and basically a
similar discussion about the factors that the Court should consider in exercising its
discretion under Romero, under [People v. Williams (1998) 17 Cal.4th 148], with those
cases as guides. But, essentially, when the Court decides to strike a prior conviction the
Court is looking for a circumstance where no reasonable minds could differ as to the
appropriate striking of that prior conviction.” (Italics added.)
       Defendant’s current appeal focuses on the language italicized above. Because the
judge used the word “Court” in reference to both the Solis trial court and appellate court,
the italicized statement is ambiguous and arguably incorrect. What the Solis opinion


                                             4.
actually says is, “When the factors cited in Williams, supra, 17 Cal.4th 148 ‘manifestly
support the striking of a prior conviction and no reasonable minds could differ[,] the
failure to strike would constitute an abuse of discretion.’” (Solis, at p. 1124, quoting
People v. Carmony (2004) 33 Cal.4th 367, 378.)
       Next, the trial court cited and partially quoted rule 4.428(b) of the California Rules
of Court: “‘In determining whether to strike the entire enhancement or only the
punishment for the enhancement[,] the court may consider the effect that striking the
enhancement would have on the status of the crime as a strike, the accurate reflection of
the defendant’s criminal conduct on his or her record, the effect it may have on the award
of custody credits, and any other relevant consideration.’”
       Following additional argument by both parties, the trial court briefly took the
matter under submission before imposing a sentence identical to the one pronounced in
2016. In prefacing remarks, the court explained its discretionary choices were based on
defendant’s criminal history (which reflected “an ongoing pattern of criminality”); the
circumstances of the current offenses; “all of the different factors [it had] discussed from
the case law”; “and both the rights of the defendant as well as the interests of society.”
The court continued: “I am trying to consider what would a reasonable Judge do, a
hypothetical reasonable Judge. Because that’s part of the thought process, is this
reasonable. Would reasonable Judges agree that this is the appropriate and just decision.”
       “[W]ith that all in mind,” the trial court found there were “no circumstances in
mitigation” and multiple circumstances in aggravation. After further accounting for
defendant’s “post-sentence conduct,” and “making many of the same findings that [it] did
at the first sentencing,” the judge concluded “it would not be in the interest of justice to
strike the firearm enhancement[s].” Defendant filed a timely notice of appeal.




                                              5.
                                       DISCUSSION
I.     The Alleged Sentencing Error
       Defendant “does not dispute that the trial court understood the various factors
which were relevant to its determination.” Defendant argues “[t]he problem is that it
considered the right factors, but under the wrong legal standard.” Focusing on the trial
court’s remark about the Solis opinion, defendant claims the court acted “under the
mistaken belief that it could not dismiss the enhancements except ‘where no reasonable
minds’ would disagree with the dismissal.”
       A.     Standard of Review
       “‘“A court’s discretionary decision to dismiss or to strike a sentencing allegation
under section 1385 is” reviewable for abuse of discretion.’ [Citation.] ‘In reviewing for
abuse of discretion, we are guided by two fundamental precepts. First, “‘[t]he burden is
on the party attacking the sentence to clearly show that the sentencing decision was
irrational or arbitrary. [Citation.] In the absence of such a showing, the trial court is
presumed to have acted to achieve legitimate sentencing objectives, and its discretionary
determination to impose a particular sentence will not be set aside on review.’”
[Citation.] Second, a “‘decision will not be reversed merely because reasonable people
might disagree.”’” (People v. Pearson (2019) 38 Cal.App.5th 112, 116.)
       “‘“If the court’s decision is influenced by an erroneous understanding of
applicable law or reflects an unawareness of the full scope of its discretion, the court has
not properly exercised its discretion under the law.”’” (Perez v. Torres-Hernandez
(2016) 1 Cal.App.5th 389, 396; accord, People v. Downey (2000) 82 Cal.App.4th 899,
912.) When such mistakes are made, “the matter must be remanded for an informed
determination.” (Downey, at p. 912.) “‘The question of whether a trial court applied the
correct legal standard to an issue in exercising its discretion is a question of law [citation]
requiring de novo review [citation].’” (Perez, at p. 397.)



                                              6.
       B.      Law and Analysis
       A trial court is presumed to have known and followed the applicable law. (People
v. Bradford (2010) 187 Cal.App.4th 1345, 1355; People v. Brown (2007) 147
Cal.App.4th 1213, 1229.) To refute the presumption, an appellant must show “a clear
indication to the contrary.” (People v. Fuhrman (1997) 16 Cal.4th 930, 944.) We do not
analyze stray remarks in isolation but consider instead “‘the judge’s discussion as a
whole.’” (People v. Tessman (2014) 223 Cal.App.4th 1293, 1303.) Therefore, the trial
court’s awkwardly worded paraphrasing of an excerpt from the Solis opinion does not
alone establish its misunderstanding of the applicable law.
       Defendant faults the trial court for “repeatedly fram[ing] the issue in terms of
‘reasonableness’ or lack thereof,” but we perceive no error. “Reasonableness in view of
all the circumstances is well established as the test of whether discretion has been
abused.” (Brochtrup v. Intep (1987) 190 Cal.App.3d 323, 329.) Hence the California
Supreme Court’s oft-quoted statement in People v. Carmony, supra, 33 Cal.4th at page
377: “[A] trial court does not abuse its discretion unless its decision is so irrational or
arbitrary that no reasonable person could agree with it.” It seems this is what the trial
court was attempting to convey in its discussion of Solis. As noted, the paraphrased
excerpt from Solis contains a direct quote from Carmony. (Solis, supra, 232 Cal.App.4th
at p. 1124.)
       Defendant argues that “[r]ather than try to divine how a hypothetical reasonable
judge might rule [citation], the trial court should have simply exercised its own
independent discretion and made what it believed to be an ‘appropriate and just
disposition’ in light of the governing case law.” The record shows the trial court did
exercise its own independent judgment. The judge stated, “I am going to be separately
exercising my discretion now in a way that I did not when I did not have it on the
enhancement under Penal Code Section 12022.53 subdivisions (d) and (e)(1). And, in




                                              7.
considering all the different factors, I do not find it would be in the interest of justice to
strike that firearm enhancement.”
       During the same hearing, while resentencing defendant’s accomplice, the trial
court again employed the so-called “reasonable Judge” analysis. The court stated, “I
don’t find that a reasonable Judge would find that it is in the interest of justice to strike
this firearm enhancement. And I exercise my discretion, and my decision is to not strike
it. I do not find it would be in the interest of justice.” (Italics added.) These statements
further indicate the trial court was exercising discretion based on its own assessment of
the circumstances and not pursuant to an inapplicable legal standard. Viewing the trial
court’s statements in their entirety and in full context, we conclude defendant has not
demonstrated reversible error.
II.    Section 654
       During the earlier proceedings in this case, section 654 provided, in relevant part:
“An act or omission that is punishable in different ways by different provisions of law
shall be punished under the provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be punished under more than one
provision.” (Stats. 1997, ch. 410, § 1.)
       Section 654 was recently amended by Assembly Bill No. 518 (2021–2022 Reg.
Sess.). Effective January 1, 2022, “An act or omission that is punishable in different
ways by different provisions of law may be punished under either of such provisions, but
in no case shall the act or omission be punished under more than one provision.” (§ 654,
subd. (a), italics added; Stats. 2021, ch. 441, § 1.)
       Defendant claims the amendment to section 654 is retroactive. Since three of his
four convictions were stayed pursuant to (former) section 654, he contends the new law
makes it possible for him to avoid LWOP. To illustrate his point, defendant notes the
trial court could now stay the punishment on the murder conviction and impose the “50-



                                               8.
year-to-life sentence” for conspiracy to commit murder (i.e., consecutive terms of 25
years to life for the offense and 25 years to life for the gun enhancement). The People
concede the issue.
       “When the Legislature has amended a statute to reduce the punishment for a
particular criminal offense, we will assume, absent evidence to the contrary, that the
Legislature intended the amended statute to apply to all defendants whose judgments are
not yet final on the statute’s operative date.” (People v. Brown (2012) 54 Cal.4th 314,
323, fn. omitted; accord, In re Estrada (1965) 63 Cal.2d 740, 745.) Section 654 does not
reduce the punishment for a particular crime, but the California Supreme Court has
“applied the Estrada rule to statutes that merely made a reduced punishment possible.”
(People v. Frahs (2020) 9 Cal.5th 618, 629; see, e.g., People v. Superior Court (Lara)
(2018) 4 Cal.5th 299, 308 [extending the Estrada rule to legislation that “ameliorated the
possible punishment for a class of persons”].) “[I]n order to rebut Estrada’s inference of
retroactivity concerning ameliorative statutes, the Legislature must ‘demonstrate its
intention with sufficient clarity that a reviewing court can discern and effectuate it.’”
(Frahs, at p. 634.)
       Because the amendment to section 654 potentially confers ameliorative benefits to
defendants convicted of multiple offenses based on the same act or course of conduct, the
criteria for retroactive application is satisfied. Neither the text of the statute nor the
legislative history of Assembly Bill No. 518 (2021–2022 Reg. Sess.) “clearly signal” the
intent of “prospective-only application.” (People v. Frahs, supra, 9 Cal.5th at pp. 631–
632.) Therefore, we conclude the amendment “applies retroactively to all cases not yet
final on appeal.” (Id. at p. 632.)
                                       DISPOSITION
       The cause is remanded to allow the trial court to exercise its discretion under
section 654, subdivision (a). In all other respects, the judgment is affirmed.



                                               9.